Plaintiff brought this action to compel specific performance of an alleged written contract between defendant and his deceased wife in consideration of which the wife abandoned her right to support and withdrew her defense in an action brought against her by defendant for an absolute divorce in the State of Connecticut. The trial court found that no such agreement was made and while there were certain negotiations between the parties they never became final. The court also found that the tentative arrangements made between husband and wife were never consummated. The evidence sustains these findings. Judgment unanimously affirmed, with costs. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.